DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the intimate hygiene of a user” appears to be a literal translation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2005/120471 (hereinafter Lim).
Regarding claim 1, Lim discloses a shower device (10) for a bidet shower (1), wherein the shower device (10) comprises at least one shower arm (10) having a shower connection (32) for ‘the intimate hygiene of a user’; wherein the shower arm (10) is connected to a thermostat (34) via a water supply line (31), wherein the thermostat (34) is connected to a cold-water connection (note connection to water supply adjacent toilet and wall in fig. 10) and a hot water connection (via hose 33) and the cold water and the hot water are mixed in the thermostat to form a fluid flow of a predetermined temperature (par. 45), wherein the thermostat includes a scald protection (par. 10; “built-in check valves” par. 45).
Regarding claim 2, Lim discloses wherein the predetermined temperature-controlled fluid flow can be requested via a control unit (40) of the shower device at least for providing the shower function.
Regarding claim 3, Lim discloses wherein the shower device has no electrical connection (the embodiment in fig. 10 does not rely on electricity to function).
Regarding claim 4, Lim discloses wherein a temperature of the fluid stream can be solely adjusted at the thermostat (34) (via control (40); par. 45).
Regarding claim 5, Lim discloses wherein the thermostat (34) has a first inlet for connection to the cold-water connection, a second inlet for connection to the hot water connection, and an outlet for connection to the water supply line (note annotated fig. below).

    PNG
    media_image1.png
    251
    382
    media_image1.png
    Greyscale


Regarding claim 6, Lim discloses wherein the thermostat (34) is spaced apart from a bidet shower (fig. 10).
Regarding claim 7, Lim discloses a bidet shower (1), at least comprising a toilet body (85) having at least one waste-water drain (conventional toilets have waste water drains; see fig. 1) and having a flushing-water intake (69) for introducing flushing water into a flushing area (adjacent the rim 853) of the toilet body (85), and a shower facility (10) according to claim 1.
Regarding claim 8, Lim discloses wherein the bidet shower (1) has a cistern (60) with a flushing-water inlet (note coupling to water supply line 69 in fig. 1) connected to the flushing-water intake (26) and a flushing-water outlet for introducing flushing water from the cistern (60) into the flushing area of the toilet body (conventional toilet bowl systems inherently have an outlet between the tank and the bowl to provide flushing water when used as a conventional toilet).
Regarding claim 9, Lim discloses wherein the bidet shower (1) has no electrical connection (note fig. 10 does not rely on electricity) and only one water connection (34) for connecting the flushing-water intake (69) and the water supply line (31) of the toilet shower device (1) to the water connection (fig. 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,135,255 is directed to the state of the art of bidet shower attachments that do not use electricity and are coupled to a hot and cold water supply and have control adjacent the toilet body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754